ON MOTION FOR REHEARING AND CLARIFICATION
PER CURIAM.
Appellant’s July 2, 2002, motion is granted as to the request for clarification; the remainder of that motion is denied. We clarify our original opinion issued June 19, 2002, as follows.
Our June 19, 2002, opinion adopts and affirms all holdings of law of this court in Atlantic Gulf Communities Corp. v. City of Port St. Lucie, 764 So.2d 14 (Fla. 4th DCA 1999), including those holdings entered on rehearing and clarification.
POLEN, C.J., GROSS and TAYLOR, JJ., concur.